DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 was filed after the mailing date of the application on 09/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 – 2, 6 – 8, 13 – 14, 17 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lake et al., US Publication 2014/0240103 A1.

With regards to Claims 1, 14 and 20, Lake discloses: A computer-implemented method (Title and Abstract) comprising: 
a wearable device (FIG 2A, 200 – wearable electronic device) comprising: 
a display (FIG 3, head mounted display/ glasses); 
one or more neuromuscular sensors (FIG 2A, 230) configured to detect neuromuscular signals (Paragraph [0070 – 0071]); 
at least one physical processor (FIG 2A, 210 - CPU); and 
a non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to (Paragraph [0149 – 0151])
physical memory (FIG 5, 504 - memory) comprising computer-executable instructions that, when executed by the physical processor (210), cause the physical processor to: present, via a user interface (FIG 4), at least one sensory cue (scrolling through a list/menu);
presenting, via a user interface (FIG 4, shows user interface of a menu), at least one sensory cue (FIG 4, scrolling through list/menu); 
receiving, from one or more neuromuscular sensors (FIG 2A, 230) of a wearable device (FIG 2A, 200), one or more neuromuscular signals (electrical signals or vibratory 
interpreting the one or more neuromuscular signals (electrical or vibratory signal) as input commands (gestures) with respect to the at least one sensory cue (scrolling through list/menu) provided by the user interface (FIG 4, shows this feature), such that the input commands (gesture of extending the index finger) initiate performance of one or more specified tasks (scrolling) within the user interface (Paragraph [0075 – 0079]); and 
performing the one or more specified tasks within the user interface according to the interpreted input commands (Paragraph [0075 – 0079]).  

With regards to Claim 2, Lake discloses: wherein carrying out the one or more specified tasks within the user interface (Paragraph [0075] – scrolling through menu or list) comprises: 
navigating (scrolling) to a specified display region (one of the list/menu items) in the user interface that corresponds to a text input that is available for selection (Paragraph [0076 – 0078] – highlighting selected item); and 
selecting the text input located at the specified display region within the user interface (Paragraph [0076 – 0078] – highlighting selected item).  

With regards to Claim 6, Lake discloses: wherein interpreting the received neuromuscular signals as input commands with respect to the at least one sensory cue provided by the user interface (FIG 4 and Paragraph [0075]) comprises interpreting the received neuromuscular signals from the user as a velocity control, a directional control (Paragraph [0076] – scrolling up or down), and/or positional control of a cursor (highlighted menu) used to select particular text inputs within the user interface (Paragraph [0078] – highlighted menu item being selected).  

With regards to Claim 7, Lake discloses: wherein interpreting the received neuromuscular signals as input commands (extending index finger) with respect to the at least one sensory cue provided by the user interface (FIG 4 and Paragraph [0075]) comprises recognizing at least one user gesture based on the received neuromuscular signals (Paragraph [0078]), and wherein the recognized user gesture controls a selection of a particular text input (Paragraph [0078] – highlight selected menu item).  

With regards to Claim 8, Lake discloses: further comprising disambiguating text input displayed within the user interface based on the recognized user gesture (Paragraph [0076] – causing the menu to scroll downwards; also when combined with Walker’s invention).  

With regards to Claim 13, Lake discloses: wherein the sensory cue comprises at least one of an auditory cue, a haptic cue (Paragraph [0110]), an olfactory cue, an environmental cue, or a visual cue (FIG 4, the menu for scrolling is visual).  

With regards to Claim 17, Lake discloses: wherein the physical processor (FIG 5, 502 - CPU) is further configured to: 
analyze the received neuromuscular signals to identify a time of occurrence for one or more peaks in the neuromuscular signals that represent discrete muscle activation events (Paragraph [0090 – 0091] & FIG 6); 
identify one or more time windows (FIG 6, w1 & w2) surrounding the identified peaks in the neuromuscular signal (Paragraph [0092]); 
group the identified time windows into one or more clusters (FIG 6, shows the window clusters), each cluster representing a different discrete muscle activation event (Paragraph [0092 – 0095]); 
temporally align the one or more clusters representing the identified discrete muscle activation events (Paragraph [0096]); and 
identify at least one specific muscle activation for each temporally aligned cluster (Paragraph [0105 – 0108]).  

With regards to Claim 18, Lake discloses: wherein the received neuromuscular signals comprise multi-dimensional neuromuscular signals (Paragraph [0107]), and wherein the processor calculates a dimensionally reduced signal from the multi-dimensional neuromuscular signals (Paragraph [0107 – 0108] – passing through different nodes of a decision tree), the dimensionally reduced signal including at least one fewer dimension (Paragraph [0108]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al., US Publication 2014/0240103 A1 in view of Walker et al., US Publication 2009/0189864 A1.

With regards to Claim 3, Lake fails to disclose: wherein the user interface includes a plurality of display regions, and wherein multiple potential text inputs are mapped to each display region in a mapping.  
.Walker discloses: wherein the user interface (FIG 4, 400 – virtual keyboard) includes a plurality of display regions (FIG 4, shows the plurality of regions within the virtual keyboard), and wherein multiple potential text inputs are mapped to each display region in a mapping (FIG 4 and Paragraph [0030 – 0032]).  

The motivation for doing this would have been in order to improve the speed and accuracy of user input to such a small input device (Walker Paragraph [0017])  
 
With regards to Claim 4, Lake discloses: on a recognized gesture determined from the received neuromuscular signals (FIG 4 and Paragraph [0075]).  
Lake fails to disclose: wherein selection of a particular text input in the specified display region is based, at least in part
Walker discloses: wherein selection of a particular text input (FIG 4, shows character inputs) in the specified display region (FIG 4 shows each character with its own region) is based, at least in part (FIG 4 and in combination with Lake’s invention), 

With regards to Claim 5, Lake discloses: wherein the mapping includes a mapping of one or more specified text inputs to one or more specified gestures (Paragraph [0075 - 0078] – teaches about mapping different specified gesture for user inputs).  

Claims 9 – 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al., US Publication 2014/0240103 A1 in view of Walker et al., US Publication 2009/0189864 A1 in further view of Keller et al., US Patent 8,743,052 B1.

With regards to Claim 9, Lake discloses: further comprising automatically determining, based on the received neuromuscular signals (Paragraph [0075 – 0078]), 
Lake fails to disclose: one or more series of likely text inputs provided by the user.  
Keller discloses: one or more series of likely text inputs provided by the user (FIGS 10A – 10C and Column 29, lines 30 - 65).  
	Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of one or more series of likely text inputs provided by the user in Lake’s invention as taught by Keller’s invention.
	The motivation for doing this would have been in order to enter alphanumeric characters more efficiently (Keller’s invention Column 19, lines 50 – 65)

With regards to Claim 10, Lake fails to disclose: wherein carrying out the one or more specified tasks within the user interface comprises: predicting, from a language model, one or more characters that are to be selected as typed inputs based on the input commands; and providing the predicted characters as typed inputs within the user interface.  

providing the predicted characters as typed inputs within the user interface (Column 29, lines 47 – 65).  

With regards to Claim 11, Lake discloses: wherein interpreting the received neuromuscular signals as input commands with respect to the at least one sensory cue provided by the user interface comprises recognizing at least one user gesture based on the received neuromuscular signals (FIG 4, Paragraph [0035]), and wherein the recognized user gesture controls a selection of a particular typed input (Paragraph [0076] – causing the menu to scroll downwards; also when combined with Walker’s invention).    

With regards to Claim 12, Lake fails to explicitly disclose: wherein the typed input is provided via a surface-agnostic gesture performed by the user.  
Keller discloses: wherein the typed input is provided via a surface-agnostic gesture performed by the user (FIGS 3, 4, 9 and 10A – 10C).  

With regards to Claim 19, Lake discloses:  wherein identifying at least one specific muscle activation for each temporally aligned cluster (Paragraph [0096]) 

Keller discloses: comprises distinguishing specific muscle activations from different digits of the user's hand (FIG 4 – 10C)

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al., US Publication 2014/0240103 A1 in view of Walker et al., US Publication 2009/0189864 A1 in further view of Belskikh et al., US Publication 2020/0225320 A1.

With regards to Claim 15, Lake fails to disclose: wherein carrying out the one or more specified tasks within the user interface according to the interpreted input commands comprises using the interpreted input commands to control an internet of things (IOT) device.  
Belskikh discloses: wherein carrying out the one or more specified tasks within the user interface according to the interpreted input commands comprises using the interpreted input commands to control an internet of things (IOT) device (Paragraph [0041]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein carrying out the one or more specified tasks within the user interface according to the interpreted input commands comprises using the interpreted input commands to control an internet of things (IOT) device in Lake’s invention as taught by Belskikh’s invention.


With regards to Claim 16, Belskikh discloses: wherein the IOT device is controlled using one or more gestures determined from the received neuromuscular signals (Paragraph [0041] also in combination with Lake’s modified invention).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625